                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                             Case No. 18-cv-62523-BLOOM/Reid

MICHAEL A. BROWN,

        Petitioner,

v.

STATE OF FLORIDA,

      Respondent.
_____________________________________/

                        ORDER ADOPTING MAGISTRATE JUDGE’S
                           REPORT AND RECOMMENDATION

        THIS CAUSE is before the Court upon a petition for writ of habeas corpus, filed pursuant

to 28 U.S.C. § 2254, by pro se petitioner Michael A. Brown, ECF No. [1] (the “Petition”). This

case was previously referred to the Honorable Lisette M. Reid for a Report and Recommendation

on all dispositive matters. See ECF Nos. [2] and [11]. On April 22, 2019, Judge Reid issued a

Report and Recommendation recommending that the Petition be dismissed as time-barred. ECF

No. [12]. On May 8, 2019, the Court granted Petitioner an extension of time until May 24, 2019

to file objections to the Report and Recommendation. ECF No. [14]. To date, Petitioner has not

filed his objections.

        The Court has conducted a de novo review of Judge Reid’s Report and Recommendation

and the record and is otherwise fully advised in the premises. See Williams v. McNeil, 557 F.3d

1287, 1291 (11th Cir. 2009) (citing 28 U.S.C. § 636(b)(1)). Upon review, the Court finds Judge

Reid’s Report and Recommendation to be well reasoned and correct. The Court agrees with the

analysis in Judge Reid’s Report and Recommendation and concludes that the Petitioner must be

DISMISSED for the reasons set forth therein.
                                                            Case No. 18-cv-62523-BLOOM/Reid

       For the foregoing reasons, it is ORDERED and ADJUDGED as follows:

       1.    Magistrate Judge Reid’s Report and Recommendation, ECF No. [12], is

             ADOPTED;

       2.    Petitioner’s Petition, ECF No. [1], is DISMISSED;

       3.    No Certificate of Appealability shall issue;

       4.    The Clerk shall CLOSE this case.

       DONE and ORDERED in Chambers at Miami, Florida, on May 31, 2019.




                                                      _________________________________
                                                      BETH BLOOM
                                                      UNITED STATES DISTRICT JUDGE

Copies to:

The Honorable Lisette M. Reid

Michael A. Brown
L12549
Desoto Annex
Inmate Mail/Parcels
13617 SE Highway 70
Arcadia, FL 34266




                                               2
